        Case 1:21-cv-00475-LAK Document 48-1 Filed 01/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAZON: A Jewish Response to Hunger, et
   al.,

                Plaintiffs,
                                                          Case No. 21-cv-475-LAK
        v.

 U.S. Department of Health and Human
    Services, et al.,


                Defendants.


                         DECLARATION OF SEAN LEV
             IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

I, Sean Lev, pursuant to 28 U.S.C. § 1746 and Rule 1.3 of the Local Rules of the United States

Courts for the Southern and Eastern Districts of New York, hereby declare as follows:

       1.      I am the Legal Director at Democracy Forward Foundation and I am seeking to

appear pro hac vice representing Plaintiffs MAZON: A Jewish Response to Hunger, Services &

Advocacy for GLBT Elders, The New York City Gay and Lesbian Project, Ark of Freedom

Alliance, American Atheists, and Hindu American Foundation in the above-captioned action

pending before the United States District Court for the Southern District of New York.

       2.      My office address is Democracy Forward Foundation, 1440 G Street, NW, #8162,

Washington, DC 20005, and my office telephone number is (202) 448-9090.

       3.      I was admitted to practice law in the District of Columbia in March 1996. I

remain licensed and in good standing. My District of Columbia bar number is 449936.

       4.      I am not a member of the bar of the state of New York; accordingly, I am

requesting permission to participate in the above-captioned action only.
         Case 1:21-cv-00475-LAK Document 48-1 Filed 01/22/21 Page 2 of 2




       5.      I certify that I have never been convicted of a felony.

       6.      I certify that I have never been censured, suspended, disbarred, or denied

admission or readmission by any court.

       7.      I certify that there are no pending disciplinary proceedings against me in any state

or federal court.

       8.      I declare under the penalty of perjury that the foregoing is true and correct.



       EXECUTED this 22nd day of January, 2021 in Washington, DC.

                                                                         /s/ Sean Lev
                                                                             Sean Lev




                                                 2
